DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 filed 3/10/2020 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2020 and 7/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 is directed to an apparatus (Access Point) but fails to include limitations to the structure of the claimed apparatus.
Claims 16-20 fail to cure this deficiency of claim 15 and are also rejected due to their dependence from claim 15.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 8, 9, and 15 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP10021609B2) in view of Desai et al. (USP10433189B2), hereafter Desai.

Regarding claims 1 and 2,
Lee discloses a network system comprising a plurality of access points (APs) (Fig. 1, AP1-AP4), a distributed cache formed using memory in the plurality of APs, wherein the plurality of APs are configured to measure telemetry data/operating parameters periodically stored in the distributed cache (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53), wherein one of the plurality of APs is assigned as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53), the controller AP is configured to assign, based on the telemetry data stored in the distributed cache, different roles to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, channel switching, etc.).
Lee does not expressly show assigning multiple APs of the plurality of APs to different roles.
Desai discloses flexible radio assignment (Title) including a network of a plurality of APs in which multiple APs of the plurality of APs are assigned to different roles (Fig. 1, 11; Col. 13, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Lee by assigning multiple APs of the plurality of APs to different roles, as shown by Desai, thereby enabling dynamic configurations based on evaluations of network conditions.

Regarding claims 8 and 9,
Lee discloses a method for assigning radio resources to a plurality of access points (APs) (Fig. 4-9) comprising storing telemetry data measured by each of the plurality of APs in a distributed cache, the distributed cache formed using memory in each of the plurality of APs (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53); selecting, using the plurality of APs, one of the plurality of APs as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53); and assigning, based on the telemetry data stored in the distributed cache, different roles to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, and/or channel switching).
Lee does not expressly show assigning multiple APs of the plurality of APs to different roles.
Desai discloses flexible radio assignment (Title) including a network of a plurality of APs in which multiple APs of the plurality of APs are assigned to different roles (Fig. 1, 11; Col. 13, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Lee by assigning multiple APs of the plurality of APs to different roles, as shown by Desai, thereby enabling dynamic configurations based on evaluations of network conditions.

Regarding claim 15,
Lee discloses an access point (AP) (Fig. 1, 3) configured to measure telemetry data and store the telemetry data in a distributed cache formed using memory in a plurality APs (Fig. 3, AP memory units 317, 327 storing operating information of each AP; Col. 3, lines 46-53) and select a first one of a plurality of APs as a controller AP (Fig. 2-3; Col. 2, lines 24-25; Col. 3, lines 46-53), wherein the controller AP is configured to assign, based on the telemetry data stored in the distributed cache, different roles to analyze the plurality of APs and update resource configurations of the plurality of APs (Fig. 4, S401-407; Fig. 5, S505-513; Col. 4, lines 28-55; Col. 5-6, lines 30-58; master AP regularly collects operating information stored in the memory of other APs to instruct each of the other APs of different roles in the system based on the operating information; i.e. selecting of interface, scanning channels under regulation of DFS, and/or channel switching).
Lee does not expressly show assigning multiple APs of the plurality of APs to different roles.
Desai discloses flexible radio assignment (Title) including a network of a plurality of APs in which multiple APs of the plurality of APs are assigned to different roles (Fig. 1, 11; Col. 13, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Lee by assigning multiple APs of the plurality of APs to different roles, as shown by Desai, thereby enabling dynamic configurations based on evaluations of network conditions.










s 3-7, 10-14, and 16-20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Desai, and further in view of Gupta et al. (USP 10925070B2), hereafter Gupta.

Regarding claims 3, 4, 10, 11, 16, and 17,
The combination of Lee and Desai does not expressly disclose assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs.
Gupta discloses access point update of a distributed network of a plurality of access points, including assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors comprising a resource requirement and a network throughput quality contribution score for each of the plurality of APs (Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee and Desai by assigning one of the plurality of APs a ranker configured to rank the plurality of APs based on one or more factors for each of the plurality of APs, as shown by Mermoud, enabling access point updating of the access points most in need of updating and thereby avoiding connectivity issues for high priority users.

Regarding claims 5, 12, and 18,
The combination of Lee, Desai, and Gupta further discloses each of the plurality of APs is configured to determine a respective resource requirement based on a channel bandwidth, bandwidth requirements of an associated client (Lee: Fig. 6-7; Col. 8, lines 36-39; master AP selects channel having sufficient bandwidth for associated client request), radar tolerance (i.e. Fig. 7, S709; DFS channel acquisition), and latency sensitivity of the associated client (Gupta: traffic and duration scores), and determine a respective network throughput quality contribution score based on a radio capability and a processor capability, and store the resource requirement and quality contribution score in the distributed cache (Gupta: Fig. 2-4; Col. 1-3; Col. 8, lines 5-63; ranking the plurality of APs based on various parameters scores; Col. 5-6; various factors of APs include bandwidth score and traffic and duration scores).  See motivation above.

Regarding claim 6, 13, and 19,
The combination of Lee, Desai, and Gupta discloses assigning one of the plurality of APs as a resource manager configured to determine radio resource information for each of the plurality of APs based on the telemetry data; and store the radio resource information for each of the plurality of APs in the in the distributed cache (i.e. Desai: Fig. 11, security and network monitoring functionality assigned to AP2).  See motivation above.


Regarding claim 7, 14, and 20,
The combination of Lee, Desai, and Gupta discloses assigning one of the plurality of APs as a calculator configured to assign network resources to each of the plurality of APs based on the ranking of the APs and the radio resource information for each of the APs (i.e. calculating density values; Abstract; Fig. 3, 301-302).  See motivation above.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477